WARNER, Judge,
concurring specially.
I agree that in this case counsel should have been appointed for the indigent appellant pursuant to Florida Rule of Criminal Procedure 3.111(b)(1). Respondents argue that because petitioner was not sentenced to incarceration, appointed appellate counsel is not required, citing Scott v. Illinois, 440 U.S. 367, 99 S.Ct. 1158, 59 L.Ed.2d 383 (1979). However, the only exception in the criminal rules for the appointment of counsel is where the judge prior to trial files in the cause a written statement that the defendant will not be imprisoned in the event he is convicted. It does not appear such a statement was filed in this case and, indeed, petitioner has been represented by the public defender throughout these proceedings until withdrawal was necessitated by conflict.